Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our historical consolidated ratio of earnings to fixed charges for the periods indicated: Three Months Ended March 31, Year Ended December 31, Ratio of Earnings to Fixed Charges (a) (a) (a) For purposes of computing the ratio of earnings to fixed charges, “earnings” consist of pretax income from continuing operations plus fixed charges (excluding capitalized interest).“Fixed charges” represent interest incurred (whether expensed or capitalized), amortization of debt expense, and that portion of rental expense on operating leases deemed to be the equivalent of interest. (a) In the years ended December 31, 2009, 2008 and 2005, earnings were inadequate to cover fixed charges by approximately $95.7 million, $3.8 million and $11.7 million, respectively.The shortfalls for the years ended December 31, 2009 and 2008 were principally the result of a non-cash natural gas and oil property impairment charges of $110.2 million and $58.9 million, respectively.The shortfall for the year ended December 31, 2005 was principally the result of a non-cash unrealized loss on derivative contracts of $18.8 million.
